TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 11, 2015



                                       NO. 03-13-00244-CV


                                   Ashley Robinson, Appellant

                                                  v.

 Michael Williams (Successor in Office to Robert Scott), Commissioner of Education; and
                     Austin Independent School District, Appellees




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 18, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.